Case 2:20-cv-02051-MCS-DFM Document 20 Filed 09/14/20 Page 1 of 2 Page ID #:669
     Case 2:20-cv-02051-MCS-DFM Document 20 Filed 09/14/20 Page 2 of 2 Page ID #:670

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

warned that this Court will likely be foreclosed from ever considering Ground Four in a successive
petition.

       The Court warned Petitioner that if Petitioner did nothing, the Court would recommend
that the Petitioner be dismissed as mixed. See id. This case was then transferred to the
undersigned magistrate judge. See Dkt. 19.

      Petitioner’s deadline has passed, but it appears that he may not have received the Court’s
order. See Dkt. 17 (notice of change of address filed after Court issued order and asking Court for
“next step in [his] proceedings”). The Clerk is directed to attach a copy of the Court’s July 9 order
(Dkt. 16) to the copy of this minute orders served on Petitioner.

       Additionally, on or before twenty-one (21) days of the date of this order, Plaintiff is
ORDERED to show good cause in writing why the Court should not recommend dismissal of
this action without prejudice as mixed and for failure to prosecute. Alternatively, Petitioner
may file with this Court a notice of election, stating either that he seeks a stay of his case to
exhaust his fourth ground or that he voluntarily dismisses his fourth ground.

       Petitioner is expressly warned that his failure to timely comply with this Order may
result in the Petition being dismissed for the reasons stated above and for failure to prosecute.




CV-90 (12/02)                            CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                            Page 2 of 2
